 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDProfessional Porter and Window Cleaning Co., A Di-vision of Propoco,Inc.; Professional Services, ADivision of Propoco,Inc.andMargaret BaileyTaylor. Case 29-CA-81448April 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 7 November 1984 Administrative Law JudgeFrank H. Itkin issued the attached supplemental de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,' and conclusions and to adopt his findingsas to the amount of backpay due.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ProfessionalPorter and Window Cleaning Co., A Division ofPropoco, Inc.; Professional Services, A Division ofPropoco, Inc., Brooklyn, New York, its officers,agents, successors,. and assigns, shall pay to eachemployee the amounts set ,forth by the administra-tive law judge.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevantevidence convinces us that they are incorrectStandard DryWall Products,91We have carefully examined the record and find no basis for reversingthe findingsSUPPLEMENTAL DECISIONFRANK H. ITKIN, Administrative Law Judge. This is abackpay proceeding. On August 4, 1982, the NationalLabor Relations Board issued ,its Decision 'and Order inthe above case. The Board found and concluded that Re-spondent Employer violated Section 8(a)(1) of the Na-tionalLabor Relations Act by discharging , employeeMargaret Bailey Taylor on July 9, 1980. The Board di-Taylor for, any loss of pay which she may have sustainedas a result of the Employer's unlawful conduct. A peti-tion for enforcement and, a cross-petition for review of.the Board's Order were filed in the United States Courtof Appeals for the Second Circuit. On September 16,1983, the court entered its judgment enforcing in full theBoard'sOrderThe parties, however, were unable, to,agree upon the amount of backpay owed to employeeTaylor. Consequently, on December 19, 1983, a backpayspecification and notice of hearing issued, alleging there-in the amounts of backpay - due to employee Taylorduring the pertinent period i-A supplemental hearing was conducted on the issuesraised in this backpay proceeding on June 25, 26, and 27,1984, in Brooklyn, New York. On the entire record, in-cludingmy observation of the demeanor of the wit-nesses, and after due consideration of the briefs filed, Imake'the followingSUPPLEMENTAL FINDINGS OF FACT ,1. INTRODUCTION..The principal issue raised here is whether RespondentEmployer made three valid unconditional offers of rein-statement to employee Taylor, as alleged, which termi-nated or tolled the Employer's backpay liability. Conced-edly, the Employer's alleged fourth offer of reinstate-ment, dated August 12, 1982 (G C. Exh. 5), constitutedan effective unconditional offer and the Employer'sbackpay obligation ended about August 30, 1982, whenemployee Taylor was in fact reinstated to her former po-sition.2Counsel for Respondent Employer argues that"on or about July 22, 1980, the Employer offered toclaimant Bailey [Taylor] an unconditional offer of rein-statement to her past position at the location of her pastemployment, which was rejected by claimant . . . .It iscounsel for General Counsel's position that no such offerwas made" and, further, that the September and October1980 alleged offers were not valid unconditional offers ofreinstatement which would terminate or toll backpay li-ability. (Tr. 7, 10-13.)Before discussing the evidence pertaining to these al-leged'offers of reinstatement, and related contentions, itisappropriate to restate the following controlling princi-ples It is settled law that the "finding of an unfair laborpractice ..ispresumptive proof that some backpay is.owed"(NLRB v. Mastro Plastics Corp.,345 F 2d 170, 178(2d Cir. 1965), cert. dented 384 U.S 972 (1966)), and,theGeneral Counsel's, burden is limited to showing "whatwould not have been taken from [the employee] if thecompany had not contravened the Act."Virginia ElectricCo. Y.NLRB,319 U.S 533, 544 (1943). This allocation ofthe burden was.expressed inNLRB v. Brown & Root,311F.2d 447, 454 (8th Cir. .1963), as follows:[I]n 'a ' backpay proceeding the burden is upon theGeneral Counsel to show the gross amounts ofbackpay due., When that has been done, the burden'This specification was later amended The name of the Employer andba'ckpay claimant have-been changed, and the pleadings, insofar as theyhave not been. updated,. are amended accordingly2The three earlier offers cited by Respondent Employer were asser-tedly made in writing on July 22, 1980 (G C Exh 6), less than 2'weeksafter Taylor's unlawful firing, on September 15, 1980 (G C Exh 3), re-ferring therein to "a similar position", and on October 8, 1980 (G C Exh4),again referring therein to "your [Taylor's] new job " The allegedfourth offer, dated August 12, 1982 (G C Exh 5). was made 8 days afterthe Board had issued its Decision and Order in this case275 NLRB No. 4 PROFESSIONAL PORTER CO13negative the existence of liability to a given employ-ee or which would mitigate the liability.Thus, for example, "the cases are unanimous" that thedefense of willful loss ofearnings is an"affirmative de-fense" and the burdenisonthe employer to prove thedefenseNLRB v. Mooney Aircraft,366 F.2d 809, 813(5th Cir. 1966) 3 Likewise, it "is well established that anemployer who has unlawfully discharged [an employee]Has the obligation to remedy its unlawful action `byseeking out the [employee] and offeringreinstatement'. . . . Notification is an integral part of such an employ-er'sobligation. . . ." Hickory's Best,267 NLRB 1274(1983).And, as the Board, in agreement with the admin-istrative law judge, explained earlier inRutter-RexMfg.Co., 206 NLRB 656, 657-658 (1973):"The reinstatement obligation properly rests with[respondent employer] and is satisfied only by avalidand unconditional offer of reinstatement". . . To produce such proof was the burden of re-spondent, for the "burden of proving facts thatshow no liability or thatmitigatethe extent of dam-ages" is on the employer in a backpaycase arisingout of the employer's unfair labor practices[Citations omitted J4iITHE EVIDENCE PERTAINING TO THE ALLEGEDOFFERSnity leave 5 Taylor, who lives in Jamaica, related indetail how she traveled by public transportation to herinterim jobs during the pertinent backpay period. Shemade clear at the time to her interim employers, whoplaced her for the most part in residences as a "home at-tendant," that "they had to be on the bus route" becauseshe had no automobile. Further, she experienced "prob-lems finding work" because, as she testified, "I couldn'tobtain my reference" from Respondent-"I told" house-keeping supervisor Mary Ann Corino "that I needed myreference and [Corino] said that Professional PorterService would not release it."Taylor was questioned at length about Respondent'salleged offers of reinstatement. Following her firing onJuly 9, 1980, she was first contacted by the Employer onSeptember 15, 1980. She received and signed for (G C.Exh. 3) a letter from the Employer dated September 15,1980,which was mailed certified, return receipt request-ed This letter stated:Dear Madam:We hereby offer you a similar position at thesame are [sic] of pay as you received while in ouremploy at Brookhaven H.R.T.In the event you fail to respond within the nextthree days as to your availability, we will assumeyou are not interested.Margaret Bailey Taylor was employed by RespondentEmployer as a maid or cleaning person at the Brookha-ven health care facility in Far Rockaway, New York.She was, as the Board and court found, unlawfully dis-charged on July 9, 1980. She explained in this supple-mental proceeding her repeated efforts to find interimemployment and mitigate her loss of income As notedsupra, the General Counsel,in the amendedbackpayspecification, acknowledgesinterim earningsduring theinitial two backpay quarters of 1980 and the first twoquarters of 1981And, as the "second amended appen-dix" to the specification shows, no backpayisclaimedcommencing during the third quarter of 1981 throughthe second quarter of 1982 because Taylor was on mater-aAlthough the General Counsel is required to present only the "grossamounts of backpay due,"he goes further,pursuant to the Board'sRulesand Regulations,Sec 102 53, and includes in the backpay specification adeduction from gross backpay of all those amounts in mitigation whichhe discovered through, for example, social security records The GeneralCounsel does not thereby assume "the burden of establishing the truth inall of the information supplied or of negativing matters of defense or miti-gation "NLRB v Brown & Root,supra,311 F 2d at 454.4 The General Counsel, in addition to the admissions of certain interimearnings as contained in the backpay specification as amended,moves tofurther amend the specification to admit further interim earnings totaling$17 50 during the third and fourth quarters of 1980 (Tr 20-21) Howev-er, the General Counsel's "second amended appendix" annexed to herbrief only shows an additional $8 and $7 during these two quarters Iwould, instead, round off the additional interim earnings to $9 for eachquarterCertainly, $18 is closer to $17 50 Further, the General Counselmoves to correct the starting date of the backpay obligation to July 9,1980 In the process, the General Counsel's amended "appendix" nowshows only 11, instead of 12, weeks during the initial backpay quarter Inmy view, 12 weeks more reasonably reflects the quarterly backpay periodfrom July 9 through September 30, 1980 Accordingly, an additionalgross backpay of $213, or a total of $2556, will be shown for the thirdquarter of 1980This letterwas signedby Respondent's director of oper-ationsWilliam Joynes. Taylor emphatically denied re-ceiving any earlier alleged offer from the Employer (CfG.C. Exh. 6, dated July 22, 1980.) Significantly, the Em-ployer's September 15 letter makes no reference to anyearlieralleged offer. And, as will be discussed below, noreference was made to any July 22, 1980 offer during theearlierunfair labor practice hearing (conducted on April2 and 3, 1981).Taylor, as she further testified, "called"DirectorJoynes "the following day that I received the letter" ofSeptember 15, 1980. Taylor recalledHe [Joynes] offered me a job in another facility,other than Brookhaven.Joynes offered Taylor "a job" at a facility known asParkview, located in Massapequa, Long Island. Taylor,as instructed, "was to come to" Joynes' office in Lyn-brook on September 29, 1980.Taylor in fact met with Joynes on September 29, 1980.Joynes then told her.He said that I would be working in Parkview inMassapequa, and I would be in a different union.6Joynes instructed Taylor that she "was to start October7"-"He was to pick me up October 3, at 10 . . to takeme out to Parkview and familiarize . . me . . . with5Taylor's maternity leave ran from June 1981 to June 19826 She was previously a member of Local 144 The new union would beLocal 1115 Previously, pension contributions were made by the Employ-er to Local 144 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDIthe area."However,in the meantime,about September30,Taylor requested a friend "to drive" her "out there"because"Iwanted to see how far it was."They followed"the bus route." The one-way trip by automobile tookabout 1-1/2 hours. Previously, it took Taylor only 45minutes totravel from her home to Brookhaven by bus.Further, Joynes had informed Taylor that she "would betaking theLongIsland Railroad"toMassapequa.Taylordiscovered on September 30 that the train station in Mas-sapequa was some30 blocks from Parkview, and therewas no connecting bus service.On Thursday, October 2, 1980, Taylor telephonedJoynes "to confirm the, October date for him to pick meup." Joynes confirmed the date and "statedthat he wouldpick up Taylorat 10 a.m.Taylor waited on Friday, Oc-tober 3, until 11:15 a.m.; Joynes did not appear. Taylortelephoned Joynes on Monday, October 6, andI asked him, what happened? Why didn't he showup? After I told him that I left the house at 11:15,that's when he told me he was there at 11:30.Joynes thenarrangedto pick up Taylor the followingday, October 7, at 11 a.m. Again, Joynes did not appear.Taylor, waited for him all that day. Later, however, onOctober 8, SupervisorMary Ann Corino telephonedTaylor "and told me that Mr. Joynes was on his way."Joynes arrived and, on October 8, they drove to Park-view.-Taylor recalled that on October 8, Joynes droveTaylor to the train station some 30 blocks from Park-view: Joynes acknowledged: "This is pretty far." Joynesascertained from a taxicab operator that it would costabout $6 in fare "one-way" between the railroad stationand Parkview. Consequently: Taylor told Joynes, "it wastoo far" and "it would have been too expensive." Sheasked, instead,for a"place closer";and "he said no."Taylorwanted to go back to Brookhaven-Joynes"didn't say anything."Taylor testified that she next heard from RespondentEmployer by letter dated October 8, 1980 (G.C. Exh. 4).This letter,also signedby Joynes, stated-On Friday October 3, 1980, Mr. Joynes and MissCorino had an appointment with you to take you toyour new job. You did not show up for the appoint-ment.Mr. Joynes spoke to you on Monday, Octo-ber 6, 1980, and you said you were not available forwork this day.I've held a job open for three days Unless youcontact my office the position offered you will' beforfeited.This letter, like'the letter of September 15, makes no"ref-erenceto any alleged offer about July 22, 1980 Thisletter, as quoted, refers to "your new'job."'Finally,Taylor acknowledged receiving a letter fromthe Employer,sentcertified return receipt requested anddated August 12, 1982 (G.C. Exh. 5). This letter wassigned by Vice President Ira Levy, and stated:I am notifying you once again -as in my past letterof July 22,' 1980, that your employment with my or-ganization is available.Taylor accepted the offer and returned to her former po-sition at Brookhaven.7 -Ira Levy, now president of Respondent Employer, tes-tifiedthatUnionBusinessRepresentativeDaisyMcQueen had asked him in, July 1980 to "reinstate[Taylor]. . to her position in Brookhaven" and he"agreed to." Levy asserted that he therefore wrote (G.C.Exh. 6) the July 22, 1980 letter to Taylor, caused his sec-retaryRochelle Swartz to type the document; askedSwartz to mail the letter; andsaw her,as she usually does, at the end of the daytake the mail and 'walk it down to the post officewhich is a block away, and mail it.Levy next claimed thatTaylor,during late July 1980,telephoned-"she had received my letter of July 22 andshe wanted to discuss'her reinstatement with me." Levy,as he testified,got Joynes on another telephone to over-hear the ensuing conversation with Taylor.According toLevy,I[Levy]spoke to[Taylor] and as the letter ex-plained. . .that her position of employment was tostart. . .on the 1st of August,and we would likeher to come back and she said that she was lookingforward to coming back. And, I turned the conver-sationoverto Bill Joynes,who was going to makethe necessary arrangements to-meet her at Brookha-ven on August 1, [1980].Levythen claimed that Taylor in fact did not show upon August 1, and he "instructed Joynes to make it hisbusiness to be in touch with her by telephone and findout what the problem was and set up'a new appoint-ment."Levywas 'shown(G C. Exh.3)a letter to Taylordated September' 15, 1980, wherein Taylor was"offer[ed]a similar position at the same[rate] of pay as [she]receivedwhile in [Respondent's] employ at Brookha-ven " Levy claimed-I [Levy]spoke with Joynes to have a letter sent outto [Taylor] becausehe [Joynes]was very unsuccess-'On cross-examination,Taylor explained that it took about 45 minutes-to,travel from her home in Jamaica to the Brookhaven facility in FarRockaway on public transportation, at a total cost of approximately $1 50each way Taylor generally acknowledged that a monthly commutationby Long Island Railroad from Jamaica to Massapequa would be approxi-mately $50 As noted, the' Parkview nursing facility in Massapequa issome 30 blocks from the railroad station and connecting public, transpor-tation is unavailable. Taylor further explained that Joynes, in offeringTaylor a job at Massapequa during late September 1980, "only said that I[Taylor] would be making the same thing that I was making at Brookha-ven'[and] after 30 days I would receive an increase " Joynes did not tellTaylor "how much that increase would be" or whether "that increasewould offsetany additional transportationcost " Also see the testi-mony of Regional Compliance Representative Jonathan Zand pertainingto, inter alia,Taylor's interimearningsand projected transportation coststoMassapequa Zand would approximate the monthly commutation fareon the Long, Island Railroad from 'Jamaica to Massapequa about $60during the pertinent backpay period PROFESSIONAL PORTER CO15ful in reaching her by telephone for the month priorand continuously.Levy also claimed:The purpose of the letter [G.C. Exh 3] was toemploy [Taylor] to work at Brookhaven . . at asimilar position . . . .Taylor responded to this September 15 letter by tele-phone; she assertedly spoke with Joynes.Levy was then shown (G C. Exh. 4) a letter to Taylordated October 8, 1980, referring therein to an October 3"appointment .. to take [Taylor] to [her] new job" andher failure to "show up," and warning "unless you[Taylor] contact my office the position offered . . willbe forfeited " Levy claimed:I [Levy] spoke with Joynes and informed him towrite this letter . . and since a position opened upinMassapequa that she might be interested in work-ing at.The "Massapequa position" assertedly "is higher in bothsalary and benefits." In sum, according to Levy,[The] July 22 letter relates to Brookhaven; the Sep-tember 15, 1980 letter relates to Brookhaven; theOctober 8 [letter] relates to Parkview [and] theAugust 12, 1982 letter relates to Brookhaven.Elsewhere in his testimony, Levy was asked for the"registered receipt" as shown on the alleged offer ofJuly 22, 1989 (G.C. Exh. 6). Levy responded:[I]twasn't a return receipt when the letter wasmailed; there was a receipt that the letter was beingmailed and Mrs Swartz, who was working with us. . . her first week . .had misplaced the receiptLevy also did not have the "number" of the receipt-"We lost the number and the actual receipt or it hasbeenmisplaced."Levy first discovered this "a fewmonths ago " Further, Levy was asked: "Do you alwayswatch her [Swartz] walk down the block with the mail?"He responded. "When we are sending out registered orcertified letters I tend to watch her walk down . . . tothe post office." In addition, Levy acknowledged thatSwartz "puts her initials on the bottom of letters." Henoted that the initials on the July 22 letter were those ofSwartz' predecessorHe claimed that "there is a formatletter on the word processor and she [Swartz] did notchange" the initials.Levy asserted that Taylor had been asked in the letterof July 22, 1980, "to please get in touch . . . within thenext week so you can commence work on August 1 withfull salary and benefits"; that Taylor in fact "did get intouch"; and that she "never showed up." Levy wasasked: "Did you ever write her a letter indicating to herthat you [Taylor] never showed up and therefore [Re-spondent] assumed that she is no longer interested?"Levy responded:That was done when Mr. Joynes came back to theofficeon the 1st. I told him to call and . . .throughout the next month or so he made numerouscalls.We were very unsuccessful . . . So I sug-gested to Mr. Joynes on September 15 to write hera letter and possibly she would respond and call us.There is, however, no reference in the September 15letter "to her failure" to contact the Employer. Levythen added: "I think we were just repeating the offerthat we had originally made to her on July 22, when sheresponded to this letter by phone, to Bill Joynes, shementioned that she was very embarrassed . . to goback to work at Brookhaven " (Cf. G.C. Exhs 4 and 6 )Concededly, some 2 years later, following issuance of theBoard's Order, Taylor accepted an offer of reinstatementto her former position at Brookhaven.Finally,Levy was shown General Counsel's Exhibit12.This letter was dated November 1, 1982, and waswritten by John R. Prins of Industrial Labor RelationsConsultants, Inc. to the Board's regional representative.The letter stated, in part.As per your request in your letter of October 13,1982 and in our telephone conversation of October21, 1982, enclosed you will find copies of the fouroffers of reinstatement made to Margaret Bailey, in-cluding signed returned receipts in two cases, and astatement of the results of each offer.(a)sponse. Employer did not request a return receiptFollowing service of the offer, the Employer at-tempted to contact Bailey by telephone, reaching anindividual who agreed to transmit the message left.(b)Certified letter, return receipt requested, sentSeptember 15, 1980: Received, an appointmentscheduled (fox the purpose of showing Bailey thesite of her new position after she responded in lateSeptember/early October) for which Bailey failedto appear(c) Letter sent October 8, 1980- No response.(d)Certified letter, return receipt requested, sentAugust 12, 1982: Mentioned initial letter sent inJuly. Subsequent to this letter, Ms. Bailey was hiredand commenced workLevy was questioned about his "conversations" withPrins "at that time." Levy claimed. "I don't recall specif-ically."He was asked if he discussed "the various lettersthat you represent as offers of reinstatement" He re-sponded. "I really don't specifically recall I possiblydid"-"It's not so clear in my mind my conversationswithMr. Prins." Elsewhere, Levy claimed that he didnot "direct" Prins to send "that letter" to the Board'sRegional Office, that Prins is "no longer employed byIndustrialLabor Relations Consultants"; and that thereason Prins is "no longer employed" is: "Mr. Horowitzwasn't pleased with his performance." admittedly, Prinswas associated with Industrial Labor Relations Consult-ants on November 1, 1982.88DaisyMcQueen,business representativefor theUnion,was latercalled as a rebuttal witness for the General Counsel Her testimony per-taining to,inter alia,Levy's repeated efforts to get her to corroborate histestimony concerning the alleged July 22,1980 offer is discussed below 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDRochelle Swartz, secretary for Levy, testified that shetyped General Counsel's Exhibit 6 on her "third day ofwork" in July 1980, that theinitials"j 1" on the bottomwere those of her predecessor secretary, that she wasusing some "form" on the word processor and "neverchanged it at that point"; that she sent the letter "regis-tered", and that she "misplaced" the "receipt." Swartzalso testified that Taylor later telephoned Levy and sheconnected Joynes and- Levy "on the phone." Swartz"did not hear any of the conversation."_ In addition,Swartz claimed that Taylor did not appear at the Em-ployer's Lynbrook offices on September 29, 1980Swartz was asked where the "original copy" of Gen-eralCounsel's Exhibit 6 (the July 22, 1980 letter) is; sheresponded: "Honestly, I don't know." She would "imag-ine it would be"_in the file. She added- "the top of of itis yellow," and restated: "Again, I don't know where theoriginal copy of the letter is"-"the file that I looked atdid.not have the original in it, and again I don't knowwhere the original of the letter is." Later, she recalled:"The original we-sent to Ms Bailey"-"that dust dawned-on me . . we would make a copy of the original thatwould be sent to Ms. Bailey."William Joynes, previously employed by Respondent'as director of its operations, testified, inter alia, that hewas "involved in a three-way [telephone] conversation"with employee Taylor and Vice President Levy "aroundthe last week of July" 1980. According to Joynes,We were informing [Taylor] that'she would be rein-stated to the Brookhaven facility August 1, 1980.We set an appointment to meet there 8 a.m..Taylor, however, never showed up at Brookhaven forher "appointment." Nevertheless, Joynes assertedly sentTaylor a letter on September 15, 1980 (G.C Exh. 3),"offering [her] a similar position at . .Brookhaven."Taylor,according to Joynes, ultimately telephonedJoynes and acknowledged to him that she "was a littleembarrassed to go to Brookhaven." Joynes, as he furthertestified, then made arrangements for Taylor to work atanother nursing home in Massapequa, Long Island. (Cf.G.C. Exhs 3 and 4.) Joynes attempted to drive Taylorfrom her home in Jamaica to the Massapequa facility;however, they discovered at the Massapequa railroadstation, before getting to thenursinghome, that it wouldcostTaylor about $4.50 in taxicab fares each day totravel between the station and thenursinghome. Taylorassertedly observed. "it's alot of money and . . . a con-siderable distance " Joynes therefore never completed- the trip to the Massapequa facility; instead, he tookTaylor home.'DaisyMcQueen, business agent for Local 144, wascalled by the General Counsel as a. rebuttal witness.-McQueen related under oath Levy's repeated effortsbefore this hearing to get her "help" in corroborating theEmployer's claim about the alleged July 22, 1980 letterto Taylor McQueen, however, refused to "testify" about"seeing a letter"; she "would not state under oath that9Elsewhere in his testimony, Joynes claimed that the July 22, 1980letter pertained to Taylor's "old job" and his "second effortwas tooffer her her same job at Brookhaven "(Cf G C Exhs 3 and 4 )[she] remembered something that [she] just couldn't re-member"; "[she] would not . . . lie"; and she "would belying" if she "stated under oath" that she "sawtheletter."Levy-after being repeatedly told by McQueenthat she "can't testify" about the "letter"-instructedMcQueen:.then you'll [McQueen]be no good to me and I[Levy].don't need you there. .hewould notexpect me to be there[at this hearing].McQueen was later shown a signed,unsworn statement(R. Exh 8) provided earlier by her toLevyabout Febru-ary 1984,indicating,inter alia, thatItcame to my[McQueen's]attention in late July1980 that [Taylor] received Mr. Levy's letter of re-instatement to her original position at Brookhaven_...and that she was to start work the morning ofAugust 1, 1980.McQueen insisted that Respondent's Exhibit 8 "doesn'taccurately reflect what I told Mr. Levy or anything."McQueen acknowledged that the Union's attorney anddivisional director "didn't see anything wrong with mehelping him [Levy] because he has helped us in thepast," that is, "helpalleviate someof the backpay."In response to this rebuttal testimony, Levy was re-called. Levy explained that the statement (R. Exh. 8) re-flects McQueen's "accounting" and corrections-"she re-viewed it and said it -was absolutely accurate." Thereaf-ter, on February 10,. 1984, McQueen, after having "hadthe opportunity to show it to her attorneys," signed thestatement. Later, however, McQueen notified Levy that"shewas very uncomfortable with coming forth andmaking a statement"at this hearing, "particularly in thisparticular case [Taylor] made statements in prior hear-ings that Local 144 did not represent her as well as theyshould have." Levy ultimately assured McQueen: "I'mnot going to subpoena her [McQueen]."Finally, the Employer's alleged July 22, 1980 writtenoffer of reinstatement (G.C. Exh. 6) was admittedly notcited at the earlier unfair labor practice hearing. It willbe noted that the complaint in the initial case alleged notonly the "discharge of', Taylor to be unlawful, but alsoSince the date of the discharge . . . Respondent hasfailed and refused to reinstate, or offer to reinstate,said employee to her former or substantially equiva-lent position of employment.Counsel for Respondent argues, inter alia, that the failureto adduce such written proof "was a desire to obey theadministrative law judge's decision to go onto otherareas,thereby causing the July 22, 1980 offer not to beintroduced " A fair reading of the transcript in theinitialcase shows that the judge did not block or prevent thepresentation - of such relevant proof. Thus, the GeneralCounsel in- the unfair labor practice trial (Rosado)showed Taylor, inter alia, the September 15, 1980 letterfrom Joynes, and the following colloquy ultimatelyensued(Tr. 72-77): PROFESSIONAL PORTER COJUDGE MORTON. Hold it. Why am I hearing allthis testimony? It sounds like a back pay proceed-ing.MR. ROSADO. No, your Honor. It's not a bonafide offer of reinstatement.The witness will testify that Massapequa was lo-cated out in Long Island.JUDGE MORTON. Yes, I know. But is that reallynot in the nature of a back pay-I know your com-plaint alleges that they failed to reinstate her-MR.- ROSADO: Yes, well that's all that it-'JUDGE MORTON: All right. But this would haveto-all this testimony would have to be premised ona further finding that her former position was un-available.Right? And you know, it's all based onthat.And I have no such evidence before me.-Look, I'm going to presume that when she isfiredfrom Brookhaven by Respondent, she hasstayed fired from there, until someone tells me shewas offered a job back there, or shows to me thather job-that she could not have been reinstated orthat her job had been abolished. All right?Idon't see why I'm hearing all this stuff aboutMassapequa.-On this entire record, I credit the testimony of em-ployee Taylor as detailed above. She impressed me as atrustworthy and reliable witness. Her testimony concern-ing the pertinent backpay sequence withstood the test ofcross-examination and, in. part,was substantiated by Re-spondent's witnesses and exhibits. In short,I am persuad-ed here that Taylor has credibly testified that she neverreceived. any July 22, 1980 offer of reinstatement; thatboth the September 15 and October 8, 1980 offers wereto a job out in LongIslandsome 30 blocks from publictransportation; and that when Respondent first uncondi-tionally offered Taylor her former position, on August12, 1982, she accepted and returned.Ido not credit the testimony of Levy, Joynes, andSwartz. They did not impressme astrustworthy and re-liablewitnesses.Their testimony was at times evasive,vague, incomplete, contradictory,and unclear.The asser-tion that the Employer's September 15, 1980 letter toTaylor was an offer of work at Brookhaven is contra-dicted by the language of the letter itself-"a similar po-sitionat the same [rate] of pay while in our employ atBrookhaven . . . ." The Employer's former representa-tive,Prins, even referred to that alleged offer as to "thesite of her new position." Further, I am persuaded herethat no offer was made to Taylor on July 22, 1980, asasserted I find the July 22 letter, and related testimonyof Levy, Joynes, and Swartz, to be contrived and fabri-cated in an attempt to reduce the backpay obligation. Ido not believe that such a document existed prior to theBoard's initialadjudication, as sustained by the court. Fi-nally, I do not credit McQueen. She was an unreliablewitness.Nevertheless, her testimony, assessed in contexthere, persuades me that she at first attempted to "help"Levy reduce the backpay obligation with her unswornstatement- and that she later realized that she could not17give similar untrue testimony under oath. Levy thenagreed not to press her to honor her written statement.1 °III.SICK LEAVE AND PENSION CONTRIBUTIONSCounsel for Respondent,in effect,acknowledged (Tr.8-9, 517)that employeeTaylor waseligible to receive 5days' sick leave prior to the- commencement of her ma-ternity leave in June 1981. Thus, as he stated,"shouldthe employee be found-to have been eligible during thattime period . . . the accrued time that would have beenavailable to- her would have been 5 days less whatevershe normally took."Stated'differently,"for the timeperiod in 1981, if she were working,she would have had5 days' sick leave available to her." (Also see the essen-tially undisputed and credible testimony of-regional com-pliance representative Zand,Tr. 119-120.)Further,with respect to pension contributions, theGeneral Counsel acknowledged(Tr.i487-488, Br.3) thatthe pension contributions for employee Taylor assertedlyowed by Respondent Employerto Local 144are as con-tained in Respondent's proferred exhibits;i.e.,"79.6 per-centof [Taylor's]grossbackpaymultipliedby 2.5 per-cent,or 1.99 percent." i iDiscussionThe Board's Order in the instant case, as enforced bythe court, directed Respondent Employer to offer em-ployee Taylor "immediate and full reinstatement to herformer position' or, if that position no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other ' rights and privileges previously en-joyed, and make her whole for any loss of earnings shemay have suffered as a result of her unlawful discharge."Counsel for Respondent argues that the Employer in factoffered employee Taylor reinstatement to her former po-sition at Brookhaven, by letter dated July 22, 1980. Thecredited evidence of record, as detailed in section II,supra,makes it clear that there was no letter of July 22,1980. In any event,assumingthe existence of such a doc-ument, Respondent Employer has failed to establish bysufficient credible proofs that such an offer was evercommunicated to employee Taylor, thereby terminatingor tolling thebackpayobligation.10 Counsel for Respondent argues that, in effect, past findings of credi-bility by the arbitrator and administrative law judge in the initial pro-ceeding are now relevant to resolve the credibility of employee Taylor(R Br 21-22) I adhere to my ruling as-restated in this proceeding (Tr696-697)Inote also that the Board,in the initial unfair labor practiceadjudication as sustained by the court, found the "arbitrator's gratuitousstatement that [Taylor] was not discharged for protected activity doesnot indicate any real consideration of the statutory issue" and thereforedeclined to "defer" to his award, and, further, that the Board expressly"decided to affirm the rulings, findings and conclusions of the administra-tive law judge only to the extent consistent herewith " Under the circum-stances,Iwould not deem the arbitrator's or administrative law judge'scredibility resolutions relevant to determine credibility here Cf Fed REvid 607-613 In any event, assuming the cited credibility findings of thearbitrator and administrative law judge and related evidence adducedbefore them are relevant because of the related nature of the earlier pro-ceeding, I am still persuaded that, on this entire record, Taylor has credi-bly and reliably recalled the above sequence of events11The General Counsel moves to amend her specification to reflectthis and additional corrected or agreed upon items The motion is grant-ed to the extent consistent'with this supplemental decision- 18DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel for Respondent nextclaimsthat it made asecond offer of reinstatement to employee Taylor for ajob at Brookhaven, by letter dated September 15, 1980,and a third offer of reinstatement for a job at another fa-cility in Long Island, by letter dated October 8, 1980.However, the credited evidence establishes here thatboth the September 15 and October 8 letters pertained toa job offerat a nursinghome in Massapequa, LongIsland.Employee Taylor was not in factbeingofferedher "former position" and, further, Respondent has noteven attempted to show "that [former] position nolongerexists."Under the circumstances, the September15 and October 8 communications were not sufficientvalid offers of reinstatement to terminate or toll the Em-ployer's backpay obligation.Moreover, evenassumingemployee Taylor's "former position" at Brookhaven nolonger existedwhen these communications were re-ceived, these alleged offers were clearly not to "a sub-stantially equivalent position." Employee Taylor, as thecredited evidence shows, would have been required toexpend a substantial amount of additionaltimeand fundsin commuting to this new job. Indeed, in addition to themonthly commutation cost on the Long Island Railroad,there were the taxicab fares of $12 round trip each day,to cover thesome30 blocks between the railroad stationand this new jobsite.In sum,Respondent Employer has failed to establishthat the September 15 and October8 letterswere offersof "substantially equivalent" jobs which would terminateor toll the backpay obligation. Cf.Mastro Plastics Corp. Y.NLRB,350 U.S. 270, 278 (1956);Valmac Industries,229NLRB 310 (1977);Mutual Maintenance Co.,244 NLRB211, 217 (1979) The only valid offer of reinstatementmade here was contained in Respondent's letter ofAugust 22, 1982. Employee Taylor accepted and re-turned to her former position at Brookhaven.Further, the Employer's backpay liability should in-clude the 5 days of paid sick leave which employeeTaylor would have been entitled to at the beginning ofher maternity leave in June 1981. Taylor would have ac-crued these days during the first 6 months of 1981; shestarted her maternityleave inJune 1981; and, as theGeneral Counselalleges,the employee was entitled tothese five days of paid sick leave. There is no reason tospeculate here,as counselforRespondent suggested atthe hearing (Tr. 8-9), how many sick days Taylor mayhave taken during this period. This record provides nobasisfor such a finding. Consequently, in making the em-ployee whole, she should be compensated for thisloss. i zIn conclusion, the General Counsel has sufficientlyproven the gross amounts of backpay due; she has ac-knowledged certain interimearnings;and RespondentEmployer has not sufficiently established facts whichwould negative the existence of such liability. The com-putations of the net amount owed, $12,113, are set forthin the appendix below. The computations of pensionfund payments due to Local 144, $285, are also set forthbelow:1.GROSS BACKPAYA. July 9, 1980, through September 30, 1980, at$213 per 36-1/4 hour week.B. October 1, 1980, through March 31, 1981, at $220per 36-1/14 hour week.C. April 1, 1981, through March 31, 1982, at $246per 36-1/4 hour week.D. April 1, 1982, through August 30, 1982, at $261per 36-1/4 hour week.19803d Qtr.(12 weeks)$25564th Qtr.286019811stQtr.28602d Qtr.31983d Qtr.(2weeks backpay plus 5 days sickleave7384th Qtr.(no backpay claimed)019821stQtr.(no backpay claimed)02d Qtr(no backpay claimed03rd Qtr(8weeks)II.INTERIM EARNINGS208819803d Qtr.Massapequa Temporaries, Inc.5620 Merrick Rd.Massapequa,N.Y. 11758$ 248Crown Office Cleaning Contractors381 Park Avenue SouthNew York, N.Y. 100169Quarterly Total$ 25719804th QtrMassapequa Temporaries, Inc.$ 450Crown Office Cleaning Contractors9Quarterly Total$ 45919811stQtr.Massapequa Temporaries, Inc$ 5962d Qtr.Massapequa Temporaries, Inc.268Care of Hicksville, Inc57 North BroadwayHicksville, NY 11001$ 607Quarterly Total$ 8753d Qtr.None04th QtrNo backpayclaimed-19821stQtr.2d QtrNo backpay claimedNo backpay claimed3d Qtr.None0III.NET BACKPAY980CalendarQuarter3dGrossBackpay$2556InterimEarnings$257Net Backpay$22994th2860459240119811st286059622642d319887523233d73807384th--019821st--02d--03d208802088$12,11312The Local144 pension contributions are as agreed on, and are setforth herein PROFESSIONAL PORTER CO19IV.FUND CONTRIBUTIONContributions due and owing on behalf of MargaretBaileyTaylor tothe Local 144 Pension Fund are as fol-lows:1980CalendarQuarter3dBaseEarnings$2556Rate ofContributions1.99%ContributionDue$514th28605719811st2860572d3198643d738154th-019821st-02d-03d208841ORDERThe Respondent, Professional Porter andWindowCleaning Co., A Division of Propoco, Inc.; ProfessionalServices,A Division of Propoco, Inc; Brooklyn, NewYork, its officers, agents, successors, and assigns, arehereby ordered to pay to Margaret Bailey Taylor theamount of $12,113 as net backpay due, plus interest asprescribed inFlorida Steel Corp,231 NLRB 651 (1977),less tax withholdings required by Federal and state laws.IT IS FURTHER ORDERED that Respondent make thecontributions due and owing on behalf of MargaretBailey Taylor to the Local 144, S.E.I.U. Pension Fund,in the amount of $285.$285On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed13Order shall, as provided in Sec 102 48 of the Rules, be adopted by the19 If no exceptions are filed as provided by Sec 102 46 of the Board'sBoard and all objections to them shall be deemed waived for all pur-Rules and Regulations,the findings,conclusions,and recommendedposes